UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
___________________________________________________

THOMAS G. HOULAHAN,

                                   Plaintiff,

                     v.                                        1:04-CV-1161
                                                                (FJS/AK)
WORLD WIDE ASSOCIATION OF SPECIALTY
PROGRAMS AND SCHOOLS, a Corporation;
FREEMAN WALL AIELLO, a Partnership;
KENNETH KAY, an individual; JAMES WALL,
an individual; C.S. LANDRE FOUNDATION,
a Nonprofit Organization; and LANCE LANDRE,
an individual,

                              Defendants.
___________________________________________________

APPEARANCES                                     OF COUNSEL

THOMAS G. HOULAHAN
Washington, D.C. 20016
Plaintiff pro se

JORDAN, COYNE & SAVITS LLP                      JOHN TREMAIN MAY, ESQ.
1100 Connecticut Avenue NW                      PADRAIC K. KEANE, ESQ.
Suite 600
Washington, DC 20016
Attorneys for Defendants World Wide
Association of Specialty Programs and
Schools and Kenneth Kay

HOGAN & HEALD                                   ROGER W. HEALD, ESQ.
11130 Fairfax Boulevard
Suite 310
Fairfax, Virginia 22030
Attorneys for Defendants Freeman
Wall Aiello and James Wall

SCULLIN, Senior Judge
                                              ORDER

       On December 30, 2011, Plaintiff and Defendants World Wide Association of Specialty

Programs and Schools and Kenneth Kay (collectively "the World Wide Defendants") filed a joint

motion to dismiss, with prejudice, Plaintiffs' claims against the World Wide Defendants pursuant

to Rule 41(a)(2) of the Federal Rules of Civil Procedure because Plaintiff and the World Wide

Defendants had reached an agreement to resolve all of Plaintiff's claims against the World Wide

Defendants. See Dkt. No. 148. Furthermore, Plaintiff and the World Wide Defendants moved to

have the Court deny as moot all pending motions between Plaintiff and the World Wide

Defendants, including Plaintiff's motion for sanctions, if the Court granted their joint motion to

dismiss Plaintiff's claims against the World Wide Defendants. See id.

       After reviewing the entire record in this matter, the parties' submissions, and the

applicable law, the Court hereby

       ORDERS that the joint motion of Plaintiff and the World Wide Defendants to dismiss,

with prejudice, all of Plaintiff's claims against Defendant World Wide Association of Specialty

Programs and Schools and Defendant Kenneth Kay is GRANTED;1 and the Court further




       1
         The Court notes that, as a result of the dismissal of Plaintiff's claims against the World
Wide Defendants, the only remaining claims in this action are Plaintiff's fourth and fifth causes
of action for libel against Defendants James Wall and Freeman Wall Aiello. The Court will
contact the parties in the near future to set a date for a status conference to discuss the remaining
claims.

                                                 -2-
        ORDERS that all of the pending motions between Plaintiff and Defendant World Wide

Association of Specialty Programs and Schools and Defendant Kenneth Kay are DENIED as

moot.


IT IS SO ORDERED.


Dated: December 30, 2011
       Syracuse, New York




                                            -3-